FILED
                             NOT FOR PUBLICATION                            SEP 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGE CAREY; et al.,                            No. 11-15396

               Plaintiffs - Appellants,          D.C. No. 2:08-cv-02504-JAM-
                                                 CMK
  v.

UNITED STATES OF AMERICA; et al.,                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted September 19, 2012 **

Before:        LEAVY, HAWKINS, and HURWITZ, Circuit Judges.

       George, John, and Byron Carey appeal pro se from the district court’s

judgment dismissing their action to quiet title to real property upon which federal

tax liens were ordered foreclosed in prior litigation. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Stewart v. U.S. Bancorp, 297 F.3d 953, 956

(9th Cir. 2002), and we affirm.

      The district court properly dismissed appellants’ claim for relief from

judgment in the prior foreclosure action because their allegations are not sufficient

to meet the “demanding standard” of a “grave miscarriage of justice.” United

States v. Beggerly, 524 U.S. 38, 47 (1998) (independent action seeking relief from

judgment “should be available only to prevent a grave miscarriage of justice”).

      The district court properly dismissed appellants’ remaining claims as barred

by the doctrine of res judicata because the claims were the same as those in a prior

action where a final judgment was entered and there is privity of parties. See

Stewart, 297 F.3d at 956 (explaining when res judicata applies); see also Richards

v. Jefferson Cnty., Ala., 517 U.S. 793, 798 (1996) (explaining that a judgment that

is binding on a trustee can also bind the beneficiaries of the trust).

      Appellants’ contentions concerning the effect of a stipulation with their

parents and their parents’ bankruptcy proceedings are unpersuasive.

      AFFIRMED.




                                            2                                    11-15396